Citation Nr: 0113851	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic 
dermatological disability, including scabies.

2.  Entitlement to service connection for organic disability 
manifested by increased cholesterol.  

3.  Entitlement to service connection for chronic bilateral 
knee disability.

4.  Entitlement to service connection for residuals of left 
inguinal hernia repair.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1955 to 
October 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) rating decisions, which in 
February 1998 denied service connection for bilateral knee 
disability and hypertension, and in April 1999 denied service 
connection for organic disability manifested by increased 
cholesterol, residuals of left inguinal hernia repair, and 
skin rashes and scabies.

The record shows that service connection for chronic skin 
disorder, including scabies, was denied by RO rating decision 
in July 1986, and no timely appeal therefrom was filed.  By 
rating decisions in December 1991 and September 1994, the RO 
declined to reopen the claim of service connection for 
chronic skin disorder, including scabies; again, no timely 
appeal from those rating decisions was filed.  Accordingly, 
the most recent decision in September 1994 is final, and is 
not subject to revision on the same factual basis.  It may, 
however, be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  Although the April 1999 rating 
decision (now on appeal) denied service connection for skin 
disorder, including scabies, on a de novo basis, the Board 
must conduct an independent review of whether new and 
material evidence has been submitted to reopen the previously 
disallowed claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the U.S. Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999) which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regarding the application to reopen the claim of service 
connection for chronic skin disability, including scabies, 
the veteran testified at his February 2001 Travel Board 
hearing, that he received medical treatment for various 
disabilities, including skin disorders and scabies, at the VA 
Medical Center (MC) in Houston between 1978 and 1989.  

As pointed out by the veteran's representative at the 
February 2001 hearing, medical evidence from the VAMC in 
Houston has never been associated with the file.  The Board 
notes that, in conjunction with his August 1991 application 
to reopen the claim of service connection for chronic skin 
disorder, the veteran indicated that he received medical 
treatment at the Houston VAMC; in October 1991, the RO 
requested that facility to submit any available records 
documenting the veteran's treatment since October 1990, but a 
November 1991 reply from VAMC Houston indicates that no such 
records were available.  As indicated above, however, the 
veteran indicated (in February 2001) that he received 
treatment at VAMC in Houston prior to 1990.  Thus, all 
available treatment records should be secured and associated 
with the veteran's claims folder prior to final resolution of 
his application to reopen the claim of service connection for 
chronic skin disability, including scabies.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Regarding the veteran's service connection claims, in a claim 
for disability compensation, the assistance provided by VA 
shall include a medical examination when such is necessary to 
make a decision on the claim.  An examination is necessary if 
the evidence (both medical and lay, including statements from 
the veteran himself) contains competent evidence of a current 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with active service, but there is 
insufficient medical evidence for VA to make a decision on 
the claim.  Id. (to be codified at 38 C.F.R. § 5103A(d)).

In this case, the veteran claims that he has chronic 
disability of the knees, residuals from surgical repair of 
left inguinal hernia, hypertension, and organic disability 
manifested by increased cholesterol due to injuries sustained 
in service, and/or as a result of the stressful natures of 
service, and/or due to the harmful nature of his service 
(exposure to ionizing radiation during atmospheric atomic 
testing at Eniwetok, Bikini, from April to August 1956).  His 
service medical records show, in pertinent part, that he 
complained of left groin and left inguinal node pain in June 
and July 1957, but no pertinent findings were recorded on 
service separation medical examination in October 1957; from 
April 13 to August 6, 1956, he was exposed to "B & G" 
radiation at Eniwetok, Bikini, and his accumulated radiation 
dose was recorded as 400 mr.

The available post-service clinical evidence of record 
includes a May 1973 medical certificate from a private 
physician, indicating that he treated the veteran due to 
tension, nervousness, being "totally shaken," fearfulness, 
agitation, and anxiety since April 1973.  

The record also includes medical records from Oakland VAMC, 
dated from October 1993 to January 1994 and in October 1998, 
and from San Francisco VAMC, dated from February 1996 to 
March 1999, documenting treatment for various symptoms and 
impairment.

At his February 2001 Travel Board hearing, the veteran 
testified that he received intermittent treatment for the 
claimed disabilities over the years since separation from 
service, including from various private providers and at VA 
facilities; his representative recommended strongly that the 
case be remanded to the RO so that complete medical records 
pertinent to the veteran's service connection claims could be 
associated with the claims file.  The Board agrees that all 
available treatment records (VA and private) should be 
associated with the file prior to final resolution of the 
service connection claims.  Bell, 2 Vet. App. 611.

The veteran should also be afforded a complete VA medical 
examination to determine the nature and etiology of any 
chronic disability of the knees, left inguinal hernia repair 
residuals, hypertension, and organic disability manifested by 
increased cholesterol which may now be present.  See Suttmann 
v. Brown, 5 Vet. App. 127 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any disability of 
the skin, both knees, and/or 
hypertension, as well as any organic 
disability manifested by increased 
cholesterol and left inguinal hernia, 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA and private reports of medical 
treatment (not already of record) should 
be secured and added to the claims 
folder, particularly all records from 
VAMCs in Houston (prior to 1990), Ft. 
Miley in San Francisco, and Oakland.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review 
the record and readjudicate the 
veteran's application to reopen the 
claim of service connection for chronic 
skin disability, including scabies.

4.  The veteran should be afforded a 
complete VA medical examination to 
determine the nature and etiology of any 
chronic disability of the knees, 
hypertension, organic disability 
manifested by increased cholesterol, and 
residuals of left inguinal hernia repair 
which may now be present.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with this request for medical opinion, 
and the examiner(s) should be asked to 
provide an opinion as to whether any 
bilateral knee disability, hypertension, 
organic disability manifested by 
increased cholesterol, and residuals of 
left inguinal hernia repair found are 
causally related to service, any 
incident occurring therein, and/or in-
service exposure to ionizing radiation 
(documented in his service medical 
records).  If any of the foregoing 
cannot be determined, the examiner(s) 
should so state for the record.  A 
rationale for all opinions expressed and 
conclusions reached should be fully 
explained. 

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


